— Order unanimously reversed, on the law, without costs, and motion denied. Memorandum: Special Term erred in determining sua sponte the constitutionality of Uniform Commercial Code §§ 9-503, 9-504 without complying with the mandates of CPLR 1012 (b), which requires a court in such instances to notify the Attorney-General to give him an opportunity to be heard in support of said statute’s constitutional*596ity. Special Term’s failure to do so precludes this court from passing on this issue (Matter of Jerry v Board of Educ., 44 AD2d 198, 203, mod on other grounds 35 NY2d 534). (Appeal from order of Supreme Court, Cattaraugus County, Horey, J. —replevin.) Present — Dillon, P. J., Boomer, Green, Pine and Lawton, JJ. [See, 127 Misc 2d 477.]